BISCHOFF, J.
(dissenting). Taking the evidence for the plaintiff in the favorable aspect which is to measure the extent of the proof upon the review of a nonsuit, I cannot escape the conclusion that a prima facie case was made out and that the dismissal was error. The action is not based upon a mere refusal of the defendant to accept the installments at particular times. As ruled by the Appellate Division upon an earlier appeal (Lakoschowsky v. Utopia Land Company, [Sup.] 110 N. Y. Supp. 182, opinion filed May 8, 1908), this refusal did not amount to a breach of contract; but the record before us presents a case founded upon a refusal by the defendant to perform the contract of sale at any time, such a refusal being found in the statement made by its agent to the effect that the company was insolvent and that the money theretofore paid was “lost” or “forfeited.” Needless to say a contract of this kind, for payment upon installments on the faith of the payee’s promise to deliver a deed of real property in the future, involves the continued solvency of the payee as a condition. See Attorney General v. Guardian Mut. Life Ins. Co., 82 N. Y. 336; People v. Empire Mut. Life Ins. Co., 92 N. Y. 105. The proof indicated the fact of insolvency through the effect to be given to evidence in the form of admissions, and a present breach of the agreement on the defendant’s part was thus apparent and involved its refusal to perform at any time. Under these circumstances, the plaintiff had a right of action for the default, *472and the damages would properly be measured by what had been paid upon the faith of the defendant’s performance. It may be that upon all the proof the trial court would be justified in holding that there was in fact no condition of insolvency upon the defendant’s part. If so, upon a full disclosure of the facts, the defendant may prevail, because the claim in suit would thus be based upon an anticipated breach of a contract not of the class in which a recovery is permitted for a refusal to perform before .the time fixed for performance. Kelly v. Security Mutual Life Ins. Co., 186 N. Y. 16, 78 N. E. 584. As the proof stands, however, for the purposes of this appeal, the breach was not anticipated. It had occurred, and the complaint was improperly dismissed.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.